In proceedings, inter alia, pursuant to articles 4 and 8 of the Family Court Act, the husband purportedly appeals from (1) an order of protection of the Family Court, Nassau County (Friedenberg, J.), dated April 28, 1980, (2) an order of support of the same court (Friedenberg, J.), also dated April 28, 1980, and (3) two orders of the same court (Loewy, J.), dated August 25, 1981 and February 2, 1981, respectively. Appeals dismissed, without costs or disbursements, as improperly perfected. Rather than subpoenaing the original record, appellant has submitted a record on appeal which does not include copies of the orders appealed from, nor of the notices of appeal. Further, although stenographic notes of the proceedings of August 25, 1981 are apparently available, those minutes have not been filed with the court, and apparently have not even been transcribed. Therefore, these appeals must be dismissed as improperly perfected. Damiani, J. P., Mangano, Thompson and Boyers, JJ., concur.